In its judgment entry, the common pleas court reasoned that adoption of the board's argument would not be consistent with the legislature's apparent intent:
"There is no evidence that § 3319.39 was enacted with the intent of requiring that all applicants for employment with a school district or school be subject to a criminal records check. Rather, the statute expressly states that only those persons responsible for the `care, custody, or control of a child' are required to undergo such a check. If the legislature had intended that the criminal records check requirement apply to all applicants for employment with a school district or school, it could have specifically stated so." (Emphasissic.) *Page 766 
I cannot disagree with the common pleas court's conclusion that the words chosen by the legislature indicate that it did not intend to bar people convicted of the crimes listed in R.C.3319.39(B)(1) from all employment with a school district. The statute does not say that such people are barred from any employment, or even that they are barred from employment in buildings where students may be present. It says that they are barred from employment in positions in which they would be "responsible for the care, custody, or control of a child." Nor can I disagree with the trial court's conclusion that, as a five-hour custodian, Prete was not employed in a position in which he was "responsible for the care, custody, or control of a child." I would overrule the board's assignment of error and affirm the common pleas court.